Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  April 13, 2016

The Court of Appeals hereby passes the following order:

A16A1235. JAMARIO VICKERS v. THE STATE.

      Jamario Vickers was charged with aggravated child molestation in 2014. At
the time the charge was brought, Vickers was a minor. Vickers filed a motion to
transfer to the juvenile court, which was denied by the superior court. Thereafter,
Vickers filed this direct appeal. We, however, lack jurisdiction.
      Vickers’s direct appeal is premature as there is no final judgment and the case
remains pending in the superior court. See OCGA § 5-6-34 (a) (1) (a judgment is
final “where the case is no longer pending in the court below”). Therefore, the order
from which Vickers seeks to appeal is interlocutory and not appealable without
compliance with the interlocutory appeal procedure of OCGA § 5-6-34 (b), which
includes obtaining a certificate of immediate review from the trial court. See In the
Interest of W.L., a child, 335 Ga. App. 561, 563 (2016). Vickers’s failure to follow
the interlocutory appeal procedure deprives us of jurisdiction over this application,
which is therefore DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            04/13/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.